        Case 1:18-cv-05373-MHC Document 20 Filed 05/09/19 Page 1 of 3




                  THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF GEORGIA

RUBEN HERNANDEZ,               )
                               )                 Civil Action
   Plaintiff,                  )                 No. 1:18-cv-5373-MHC
v.                             )
                               )
RJR VIRTUAL SECURITY SERVICES, )
and ROBERT WATSON, JR..,       )                 JURY TRIAL DEMANDED
                               )
   Defendants.                 )

_________________________________

        JOINT STIPULATION OF DISMISSAL WITH PREJUDICE

      Pursuant to Rule 41(a)(1)(A)(ii) of the Federal Rules of Civil Procedure,

Plaintiff Ruben Hernandez and Defendants RJR Virtual Security Services and

Robert Watson, JR., by and through the undersigned counsel of record, hereby

stipulate and agree to the dismissal with prejudice of all claims in the above

captioned action. The parties further stipulate that neither party will be deemed the

prevailing party, and each will bear its own attorneys’ fees, expenses, and costs.

      Respectfully submitted the 9th day of May 2019.



                         [Signatures on Following Page]
       Case 1:18-cv-05373-MHC Document 20 Filed 05/09/19 Page 2 of 3




/s/ V. Severin Roberts               /s/ Lovita T. Tandy
V. Severin Roberts                   Lovita T. Tandy
Georgia Bar No. 940504               Georgia Bar No. 697242
Barrett & Farahany                   Tandy Legal
1100 Peachtree Street NE, Ste. 500   4480 South Cobb Drive, Ste. H-315
Atlanta, GA 30309                    Smyrna, GA 30080
Phone: 404-214-0120                  Phone: 770-274-6179

severin@justiceatwork.com            lovita@tandylegal.com
Attorney for Plaintiff
                                     Attorney for Defendants
        Case 1:18-cv-05373-MHC Document 20 Filed 05/09/19 Page 3 of 3




                   THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF GEORGIA

RUBEN HERNANDEZ,               )
                               )               Civil Action
   Plaintiff,                  )               No. 1:18-cv-5373-MHC
v.                             )
                               )
RJR VIRTUAL SECURITY SERVICES, )
and ROBERT WATSON, JR..,       )               JURY TRIAL DEMANDED
                               )
   Defendants.                 )

_________________________________


                           CERTIFICATE OF SERVICE

      I hereby certify that on this day I electronically filed the foregoing JOINT

STIPULATION OF DISMISSAL WITH PREJUDICE with the Clerk of Court using

the CM/ECF system, which will automatically send email notification of such

filing to all attorneys of record.

      This 9th day of May 2019.

                                           /s/ V. Severin Roberts
                                           V. Severin Roberts
                                           Georgia Bar No. 940504
